Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/22 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art does not teach or suggest “An optical device” including the specific arrangement for “each of the gratings in the second set has a different respective grating frequency from a second set of grating frequencies, the second set of grating frequencies being within adjacent frequency gaps of the grating frequencies in the first set of grating frequencies.” as set forth in the claimed combination(s).
With respect to claims 2-11, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 12, the prior art does not teach or suggest “An optical system” including the specific arrangement for “a second set of gratings in the second region, wherein the second set of gratings is comb-shifted with respect to the first set of gratings” as set forth in the claimed combination(s).
supra.
Regarding claim 18, the prior art does not teach or suggest “A display device” including the specific arrangement for “and a third grating in the second region, wherein the third grating has a third grating frequency in the adjacent frequency gap.” as set forth in the claimed combination(s).
With respect to claims 19-20, these claims depend on claim 18 and are allowable at least for the reasons stated supra.
As set forth in the previous Reasons for Allowance, although the Written Opinion indicates lack of novelty for independent claims and lack of inventive step for depending claims, the prior art, though similar do not meet the detailed limitations of the independent claims: for example, “frequencies being located within adjacent frequency gaps,” “set of gratings is comb-shifted,” “frequency in the adjacent frequency gap” are not reasonably found in these references or any other references found during the search that meet the date requirements of this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872